OPINION OF THE COURT
Memorandum.
The order of the County Court should be reversed, the order *843of the Town Court granting defendant’s motion to suppress vacated, and the case remitted to Brighton Town Court for further proceedings on the motion.
The Brighton Town Court could not lawfully exercise its jurisdiction outside the Town of Brighton (UJCA 106 [1]; Siegel, Practice Commentary, McKinney’s Cons Laws of NY, Book 29A, Part 2, UJCA 106, 1986 Cum Ann Pocket Part, p 168). Although the People consented to holding the proceeding outside the town, UJCA 106 (1) is a jurisdictional limitation which is not susceptible to waiver.
Chief Judge Wachtler and Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur in memorandum.
Order of the County Court reversed, etc.